DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 5-9, filed 01/07/2021, with respect to claims
1- 9 have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claims 1-9 based on already presented reference Sherstyuk et al. (US # 20180191176) in view of newly found reference Dittmann (US # 20140349146) as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Sherstyuk et al. (US # 20180191176), in view of the US Patent Application Publication by Dittmann (US # 20140349146).

Regarding Claim 1, Sherstyuk teaches in Figure 1, a battery pack (1) comprising:
multiple battery cells (Plurality of lithium-ion battery cells 3-11, [0020, line 3]) having respective battery cell housings (3 groups shown having cells connected in parallel, housing not shown, [0020, lines 10-12) with electric terminals via which the battery cells are electrically connected to one another (see fig 1), wherein, in the battery cell housings, in each case several of the battery cells are connected to one another in parallel connection to form respective cell blocks (Cell groups 1 through n are connected to each other forming blocks),
each cell branch has a switching element (Individual switches 12-20 are connected to the battery cells 3-11) for opening and closing the cell branch [0023]; and 
the battery has a control device (2) which is configured to actuate the switching elements of the cell branches for opening or closing the switching elements as a function of a performance requirement of loads [0023, 0036].

a battery pack for a motor vehicle,
wherein, in the battery cell housings, in each case a cell branch connecting the terminals, with a galvanic cell, is arranged, 
the control device which is configured to actuate opening or closing the switching elements as a function of a performance requirement of an electric drive of the motor vehicle;
for each cell block, in at least one of the battery cells, in the respective battery cell housing, a bypass branch for bridging the galvanic cells is arranged, the bypass branch includes a bridging switching element for opening and closing the bypass branch; and 
for bridging all the cell blocks, for each cell block, the control device is configured to open all the switching elements and to close the at least one bridging switching element.
Dittmann teaches in Figure 1, a battery pack (100) for a motor vehicle [0031, lines 8-10],
wherein, in the battery cell housings (Housing of battery pack 100, see Fig 1), in each case a cell branch (Lithium-ion cell 111 of cell string 110, [0031, line 8]) connecting the terminals (terminals of the cell 111), with a galvanic cell (121, Galvanic cell 121 and the cell branch 111 are same type of Lithium-ion cells, see [0032, lines 1-6]), is arranged [0019, lines 6-8], wherein 
a control device (Control device not shown, [0042, lines 1-2]) which is configured to actuate opening or closing the switching elements as a function of a [0031, lines 8-10, 0049].
for each cell block (110), in at least one of the battery cells (111 through 114), in the battery cell housing (Housing of the battery 110), a bypass branch (switches 131) for bridging a galvanic cells is arranged (Galvanic cell 121, 122, 123, [0019, line 6-8, 0032, lines 1-6]), the bypass branch includes a bridging switching element (Abstract, lines 6-9) for opening and closing the bypass branch [0032, lines 4-5]; and 
for bridging all the cell in the block, for each cell block, the control device [0042, lines 1-5] is configured to open all the switching elements and to close the at least one bridging switching element (Abstract, lines 6-9, [0021, lines 1-5] , Claim 2).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include galvanic cell block across the battery cells within the charging apparatus of Sherstyuk, as taught by Dittmann, in order to achieve a balancing of the cells during the continuous operation of the battery, and also to determine the state of charge of the battery if necessary (see Dittmann, paragraph 0020).

Regarding Claim 7, Sherstyuk and Dittmann teaches the apparatus of claim 1.
Sherstyuk fails to teach wherein the bypass branch is provided in each and every battery cell, in the respective battery housing,
wherein the control device is configured, for bridging all the cell blocks, for each cell block, to open all the switching elements and to close several and preferably all of the bridging switching elements.
(131 through 133’) is provided in each and every battery cell (111,112,113,114), in the battery housing (housing of battery 100), 
wherein the control device is configured, for bridging all the cell blocks, for each cell block, to open all the switching elements and to close several and preferably all of the bridging switching elements (Abstract, lines 6-9, [0021, lines 1-5], Claim 2).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the bypass branch across the cells within the charging apparatus of Sherstyuk, as taught by Dittmann, to additionally use bypass branch across in each and every battery cell in the battery housing, in order to achieve a balancing of the cells during the continuous operation of the battery, and also to determine of the state of charge of the battery if necessary (see Dittmann, paragraph 0020).

Regarding Claim 8, Sherstyuk and Dittmann teaches the apparatus of claim 1.
Sherstyuk further teaches wherein the battery cells in each case includes at least one sensor for the acquisition of at least one operating parameter of the battery cell, which is designed to transmit data concerning the operating parameter to the control device ([0048, Also see Fig 10, [0056]).

Regarding Claim 9, Sherstyuk teaches in Figure 1, a method for operating a battery (1) according to Claim 1 (see claim1 rejection above), comprising: the control [0023, 0036].
Sherstyuk fails to teach:
the control device of the battery, as a function of a performance requirement of an electric drive of the motor vehicle, actuates the switching elements of the cell branches for opening or closing the switching elements.
Dittmann teaches in Figure 1, a battery pack (100) for a motor vehicle [0031, lines 8-10], comprising a control device (Control device not shown, [0042, lines 1-2])  of the battery, as a function of a performance requirement of an electric drive of the motor vehicle [0031, lines 8-10, 0049], actuates the switching elements of a cell branches for opening or closing the switching elements (Abstract, lines 6-9, [0021, lines 1-5] , Claim 2).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include galvanic cell block across the battery cells within the charging apparatus of Sherstyuk, as taught by Dittmann, in order to achieve a balancing of the cells during the continuous operation of the battery, and also to determine the state of charge of the battery if necessary (see Dittmann, paragraph 0020).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk and Dittmann as applied to claim 1 above, in further view of the US Patent Application Publication by Gibbs et al. (US # 20130026989).

Regarding Claim 3, Sherstyuk and Dittmann teaches the apparatus of claim 1.
[0023, 0036].
The combination of references Sherstyuk and Dittmann fail to teach wherein the control device to actuate the switching elements in such a manner that, in adjacent battery cells of different cell blocks, the switching elements are switched oppositely.
Gibbs teaches in Figure 2, a vehicle battery comprising a control device (240) is configured to actuate the switching elements in such a manner that, in adjacent battery cells of different cell blocks, the switching elements are switched oppositely (Claim 16, lines 1-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling the switches operation in reverse direction within the charging apparatus of Sherstyuk and Dittmann, as taught by Bulur, in order to provide enhance cell balancing due reverse and forward current conduction features when the zener diode used as a switch (see, para 0027, lines 12-19).

Claims 2 and 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk and Dittmann as applied to claim 1 above, in further view of the US Patent Application Publication by Bulur et al. (US # 20150372515).

Regarding Claim 2, Sherstyuk and Dittmann teaches the apparatus of claim 1.
[0023, 0036].
The combination of references Sherstyuk and Dittmann fail to teach wherein the control device is configured to actuate the switching elements as a function of a respective temperature of the battery cells.
Bulur teaches in Figures 1-5, a multi-cell battery comprising a control device (240) is configured to actuate the switching elements on/off as a function of a respective temperature of the battery cells [0025 13-19, 0026, lines 1-15].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling the switches based on temperature of the battery cells detection within the charging apparatus of Sherstyuk and Dittmann, as taught by Bulur, in order to control the charging effectively to prevent over-charging which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.

Regarding Claim 4, Sherstyuk and Dittmann teaches the apparatus of claim 1.
Sherstyuk further teaches wherein the control device is configured to actuate the switching elements of the cell branches for opening or closing the switching elements [0023, 0036].
The combination of references Sherstyuk and Dittmann fail to teach
wherein the control device is configured to actuate the switching elements as a function of a respective state of charge of the battery cells.
Figures 1-5, a multi-series battery control system comprising a control device (240) is configured to actuate the switching elements on/off as a function of a respective state of charge of the battery cells [0025 13-19, 0026, lines 1-15].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling the switches based on state of charge of the battery cells within the charging apparatus of Sherstyuk and Dittmann, as taught by Bulur, in order to effectively provide cell voltage balancing to keep all the cells in a battery pack at close to the same voltage so as to avoid a destabilizing over-charge.

Regarding Claim 5, Sherstyuk and Dittmann teaches the apparatus of claim 1.
Sherstyuk further teaches wherein the control device is configured to actuate the switching elements of the cell branches for opening or closing the switching elements [0023, 0036].
The combination of references Sherstyuk and Dittmann fail to teach wherein the control device is configured to actuate the switching elements as a function of a state of health of the battery cells.
Bulur teaches in Figures 1-5, a multi-cell battery comprising a control device (240) is configured to actuate the switching elements on/off as a function of a state of health of the battery cells [0026, lines 15-20].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling the switches based on state of health of the battery cells within the charging apparatus of Sherstyuk and Dittmann, as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Pearson et al. (US # 20040126641) teaches in Figure 3, a fuel cell systems comprising an electrical storage device such as a super capacitor and/or a battery electrically coupled in parallel with the fuel cell stack across a high voltage bus to power the load [0046, lines 1-4].
The US Patent Application Publication by Emori et al. (US # 20130214740) teaches in Figure 2, a multi-series battery control system comprising a control device is configured to actuate the switching elements on/off as a function of a respective temperature of the battery cells ([0054], last two paragraphs of claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859